Citation Nr: 0325470	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
March 1971, and from April 1979 to May 1991.  The veteran 
additionally had some five years of unverified active 
military service.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In a July 1995 rating decision the RO, among other things, 
denied service connection for a right knee Baker's cyst, 
bilateral shoulder disorder, bilateral ankle disorder, and 
low back disorder.  The veteran submitted a notice of 
disagreement in August 1995.  The RO issued a statement of 
the case in September 1995, but there is no substantive 
appeal of record, and the issues have not been certified to 
the Board.  VA has taken no actions that would lead the 
veteran to believe that the issues are on appeal.  Therefore, 
the Board does not have jurisdiction to decide the issues.  
VAOGCPREC 09-99; 64 Fed. Reg. 52,376(1999) (holding that the 
Board has jurisdiction to determine in the first instance 
that a substant0ive appeal has not been filed, but must 
provide prior notice when the issue is certified for appeal 
or the appellant is otherwise lead to believe that the issue 
is on appeal).  

In a July 2002 Written Brief Presentation, the veteran's 
representative filed an informal claim for entitlement to a 
total disability rating based on individual unemployability.  
That issue is referred to the RO for appropriate development.  


REMAND

The Board undertook further development of this case in 
January 2002 pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The development has 
been completed.  

A June 2001 VA psychological evaluation notes a finding of 
PTSD and a GAF score of 55.  The estimated level of 
disability was characterized in the moderate to definite 
range.  An August 2001 psychological evaluation notes a 
diagnosis of PTSD and a GAF score of 38.  The veteran was 
noted as being moderately impaired in his ability to relate 
to others, moderately restricted in his daily activities, and 
markedly constricted his thought processes.  

The most recent evaluation notes an overall assessment of 
moderate disability but a GAF score of 38, reflective of 
major impairment in several areas such as work, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130 (2002).  In view of the time 
that has passed since the last examination, the possibly 
contradictory findings, and the need to clarify what part of 
the veteran's disability is due to PTSD as opposed to other 
non-service connected conditions noted in the record; further 
examination is required.

Accordingly, the case must be remanded for the following:

1.  The RO should make arrangements for 
the veteran to be afforded a psychiatric 
examination to evaluate his current level 
of disability from his service-connected 
PTSD.  All indicated tests should be 
accomplished.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should note the level of 
psychiatric impairment, social 
impairment, and occupational impairment 
(to include a global assessment of 
functioning (GAF) score) resulting solely 
from the veteran's PTSD, if possible.  If 
it is not possible to separate disability 
due to PTSD from that due to other 
conditions, the examiner should so 
report.  Send the claims folder to the 
examiner for review.  The examiner should 
note that the claims folder was reviewed.

2.  The RO should readjudicate the 
veteran's claim for an increased rating 
for PTSD in light of the evidence 
received since its most recent 
supplemental statement of the case.  If 
the benefit sought continues to be denied 
the RO should issue a new supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


